Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended.
Claims 12 and 17 canceled
Claims 9-11 and 18-20 withdrawn.
Claims 1-8 and 13-16 pending

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means for,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are stated in “means for detecting volatile analytes” in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (PG Pub 2002/0135880 A1), and in view of Chen (PG Pub 2006/0141149 A1), and in further view of Feldmann (NPL, subdiffraction limited milling by an optical driven single gold nanoparticle, 2011), with Mandal (NPL, Magnetic nanoparticles with tunable gold or silver shell, 2005).
Consider Claim 1, Fink teaches the process of forming periodic defects polymeric articles [0011], where the defects are continues pathways/holes [0023]. Fink teaches pathways are burned with hot magnetic particles what are guided though the polymeric structure to form defects/pathways [0083] as through pore, and where the heated particles/spheres are magnetically guided [0083], encompassing the guiding using magnetic field. Where the process of guiding the magnetic particles with magnetic are performed without chemical etching. 
Fink does not teach the magnetic particle have a magnetizable core with light absorbing exterior coating.
However, Chen is in the art of forming superparamagnetic nano particles (abstract), teaches the forming of iron oxide-gold core-shell nanoparticles [0007]. Chen teaches the iron oxide core particles have high magnetic properties or a super para magnetic [0042]. Where the gold coating absorb light (Fig. 8).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Fink with Chen to use the iron oxide coated with gold as a core-shell particles, to provide a coated which protect from oxidation, and without significant change their magnetic properties (Mandel, page 193, Conclusion section).
The combined Fink (with Chen) does not teach the use of laser to heat the particle for forming pore.
However, Feldmann is in the art of forming nanopattern (abstract), teaches the use of placing of Au nanoparticle onto a substrate (polymer layer) and the heating of the particle using laser (Fig. 1, and page 7381, experimental setup), for forming pore/pattern by melting the substrate surface by moving the nanoparticle (Fig. 2).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Fink (with Chen) with Feldmann to heat the core-shell particles (of Chen) for heating and guiding the particles to melt the substrate surface for forming desired pore shape (Fig. 2). 
The combined Fink (with Chen and Feldmann) teaches the process of locally heating the substrate using the heated particles (Fink, [0083], and Feldmann, Fig. 3) to below the glass transition temperature, as seen by melting of the polymer (Feldmann, Fig. 3), and the forming of the pore by passing the particles through the entire substrate (Feldmann, Fig. 3), as the particles are guided with magnetic field (of Fink), without the heating/melting the other portions of the substrate which does not have the particles (Feldmann, Fig. 3).
Consider Claim 2
Consider Claim 3, the combined Fink (with Chen and Feldmann) teaches the use of plurality of particles on the substrate (of Fink) having a magnetizable iron oxide core with light absorbing gold shell (of Chen), where the plurality of particles are selectively heated with pulse laser beam (Feldmann, Figs. 2-3, and Fink, [0083]) while guided with magnetic field through the substrate forming geometric arrangement/arrays of pathways/defects (Fink, [0023] and [0083]).
Consider Claims 4-6, the combined Fink (with Chen and Feldmann) teaches the process to produce the array/geometric arrangement of pores along the length of the substrate (Fink, [0050]). In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art, (MPEM, 2144.04), encompassing the adjusting/variation of substrate thickness to 250 micron or less, and having continuous web/substrate.
Consider Claim 5, the combined Fink (with Chen and Feldmann) teaches core have thickness from 5-40 nm (Chen, page 3, claim 11) when gold thickness from 5-40 nm (Chen, Page 3, Claim 19), encompassing 100 nm diameter.
Consider Claim 7, the combined Fink (with Chen and Feldmann) teaches the use of polymeric substrate is polystyrene (Fink, [0061]). 
Consider Claim 8, the combined Fink (with Chen and Feldmann) teaches the gold coating (Chen, [0007]) where is known that Gold have measurable absorption/transition (appreciable extinction) in the IR/VIS/UV range.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (PG Pub 2002/0135880 A1), and in view of Chen (PG Pub 2006/0141149 A1), and in further view of Feldmann (NPL, subdiffraction limited milling by an optical driven single gold nanoparticle, 2011), with Mandal (NPL, Magnetic nanoparticles with tunable gold or silver shell, 2005), and in further view of Li (PG Pub 2015/0137321 A1). 
Consider Claims 13-14, the combined Fink (with Chen and Feldmann) teaches the forming of pores within the polymeric substrate (per Claim 1). 
The combined Fink (with Chen and Feldmann) does not teach the filling of the pores.
However, Li is in the art of forming porous structure (abstract), teaches the process of using magnetic field to guide the ferromagnetic material/core (encapsulate with metal catalyst) thought the structure in a direction normal to the surface of the structure (Fig. 1, [0017]-[0018]). Li teaches the filling the pore using dielectric or metallic material using deposition processes such as PVD, [0041]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Fink (with Chen and Feldmann) with Li to fill the pores with dielectric/metallic material, to provide with a 3D functional optical metamaterials devices as optical sensors [0041].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (PG Pub 2002/0135880 A1), and in view of Chen (PG Pub 2006/0141149 A1), and in further view of Feldmann (NPL, subdiffraction limited milling by an optical driven single gold nanoparticle, 2011), with Mandal (NPL, Magnetic nanoparticles with tunable gold or silver shell, 2005), and in further view of Li (PG Pub 2015/0137321 A1), and in further view of Zheludev (PG Pub 2001/0261441 A1). 
Consider Claims 15-16, the combined Fink (with Chen and Feldmann and Li) teaches the forming metamaterial devices (Li, [0041]).
The combined Fink (with Chen and Feldmann and Li) does not teach the filling of the pores for forming detectors or circuits.
However, Zheludev is in the art of metamaterial devices (abstract) using dielectric substrate [0046], teaches the forming of conductive structures with metal material such as gold, silver, aluminium, chromium, for forming circuit element of a metamaterial patterns [0281]-[0285], and with plastic/glass dielectric material [0286], and for detecting explosive substance [0070].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Fink (with Chen and Feldmann and Li) with Zheludev to fill the porous substrate with conductive material, for forming a working circuit/device for detecting the analyte/materials.

Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-8, and 13-16 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fink with Chen and Feldmann.

The applicant argued against previously applied set of rejection.
However, in light of the new set of arts applied for the current rejection, the applicant’s arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718